Citation Nr: 1716153	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  16-56 352	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a dental disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1944 to March 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2013, May 2014, and October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

By way of his substantive appeal, the Veteran essentially raised a request to advance his appeal on the Board's docket.  The Undersigned is granting the motion and has advanced the appeal on the docket based on his advanced age.  See 38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age); see also 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In October 2016, the Veteran indicated that he wanted a videoconference hearing at the RO.  Although the Veteran later withdrew his hearing request, his representative clarified weeks later that he still desired a videoconference hearing.  See Veteran Statement, 1 (Nov. 14, 2016) (VBMS); compare with Appellate Brief, 1 (Nov. 28, 2016) (VBMS).  Notably, the record does not show that he has withdrawn his most recent request for a hearing.  Consequently, the Veteran should be scheduled for a videoconference hearing before the Board and provided with appropriate notice.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing with a Veterans Law Judge of the Board in accordance with his request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the appeal should be returned to the Board, in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

